 1                                                                               Hon. Ricardo S. Martinez
 2

 3

 4

 5

 6
                                      UNITED STATES DISTRICT COURT
 7                                   WESTERN DISTRICT OF WASHINGTON
                                               AT SEATTLE
 8
         HIGHLAND HOLDINGS, INC., a                 Cause No. 2:21-cv-00065-RSM
 9       Washington corporation,
10                                 Plaintiff,       STIPULATED MOTION TO EXTEND
                                                    CERTAIN PRE-TRIAL DEADLINES
11                        v.                        AND ORDER
12       INDIVA, INC., a Canadian corporation,      NOTE ON MOTION CALENDAR:
                                                    June 28, 2021
13                                 Defendant.
14
             COME NOW the parties to this case, and jointly move that this Court extend the initial
15
     scheduling deadlines in its Order Regarding Initial Disclosures, Joint Status Report, and Early
16

17
     Settlement, dated February 16, 2021 [docket # 4], as follows:

18                                        INITIAL SCHEDULING DATES

19                        Event:                           Deadline               Proposed Deadline:
                                                 (per February16, 2021 Order):
20
        Deadline for FRCP 26(f) Conference                03-16-2021               August 16, 2021
21

22      Initial Disclosures Pursuant to FRCP              03-23-2021               August 23, 2021
        26(a)(1):
23

24      Combined Joint Status Report and                  03-30-2021               August 30, 2021
        Discovery Plan as Required by FRCP
25      26(f) and Local Civil Rule 26(f):

     Joint Motion to Extend Deadlines – page 1                                                 VI JEAN RENO
                                                                                 1420 Fifth Avenue, Suite 3000
     Cause No. 2:21-cv-00065-RSM                                                            Seattle, WA 98101
                                                                                               (206) 622-4100
 1           The reason for the request for an extension is that the defendant, Indiva, Inc., is a Canadian
 2   company with its principal place of business in London, Ontario, Canada. Therefore, international
 3
     service of process was made through the Convention on the Service Abroad of Judicial and
 4
     Extrajudicial Documents in Civil or Commercial Matters (the “Hague Convention,” located at FRCP
 5
     4, footnote) and took several months to accomplish. Also, the Covid-19 worldwide pandemic served
 6
     as a delay to this international service of process. Service was finally made on May 14, 2021 [docket
 7
     # 6] and local counsel for defendant entered their Notice of Appearance on June 2, 2021 [docket #5].
 8
     Additionally, the parties are engaged in discussions regarding potential resolution and request the
 9

10
     extension of the above deadlines to allow them to continue to pursue settlement discussions without

11   the need to devote time and resources to potential litigation.

12           The parties, as evidenced by the electronic signatures below, are in agreement to this

13   extension of time.

14                               Respectfully submitted this 28th day of June, 2021.
15        VI JEAN RENO                                      CORR CRONIN LLP
16

17          /s/ Vi Jean Reno                                 /s/ Todd T. Williams
          Vi Jean Reno, WSBA No. 9385                       Todd T. Williams, WSBA No. 45032
18        Law Offices of Vi Jean Reno                       Corr Cronin LLP
          1420 Fifth Avenue, Suite 3000                     1001 Fourth Avenue, Suite 3900
19        Seattle, WA 98101                                 Seattle, WA 98154
          Telephone: (206) 622-4100                         Telephone: (206) 625-8600
20        Fax: (206) 464-0461                               Fax: (206) 625-0900
          Email: vjreno@renolawsea.com                      Email: twilliams@corrcronin.com
21        Attorneys for Plaintiff Highland Holdings,        Attorneys for Defendant Indiva, Inc.
          Inc.
22

23

24

25

     Joint Motion to Extend Deadlines – page 2                                                       VI JEAN RENO
                                                                                       1420 Fifth Avenue, Suite 3000
     Cause No. 2:21-cv-00065-RSM                                                                  Seattle, WA 98101
                                                                                                     (206) 622-4100
 1                                                  ORDER
 2           The parties having so stipulated, and the Court finding good cause for entry hereof,
 3
             NOW THEREFORE, IT IS HEREBY ORDERED that the case schedule be reset in
 4
     accordance with the above listed dates.
 5

 6           DATED this 29th day of June, 2021.

 7

 8

 9
                                                  A
                                                  RICARDO S. MARTINEZ
10
                                                  CHIEF UNITED STATES DISTRICT JUDGE

11

12
     Presented by:
13

14    /s/ Vi Jean Reno
     Vi Jean Reno, WSBA No. 9385
15
     Law Offices of Vi Jean Reno
16
     1420 Fifth Avenue, Suite 3000
     Seattle, WA 98101
17   Email: vjreno@renolawsea.com
     Phone: (206) 622-4100
18   Fax: (206) 464-0461
     Attorneys for Plaintiff Highland Holdings, Inc.
19

20   CORR CRONIN LLP
21
      /s/ Todd T. Williams
     Todd T. Williams, WSBA No. 45032
22
     Corr Cronin LLP
23   1001 Fourth Avenue, Suite 3900
     Seattle, WA 98154
24   Telephone: (206) 625-8600
     Fax: (206) 625-0900
25   Email: twilliams@corrcronin.com
     Attorneys for Defendant Indiva, Inc.
     Joint Motion to Extend Deadlines – page 3                                                   VI JEAN RENO
                                                                                   1420 Fifth Avenue, Suite 3000
     Cause No. 2:21-cv-00065-RSM                                                              Seattle, WA 98101
                                                                                                 (206) 622-4100
 1

 2

 3

 4
            CERTIFICATE OF SERVICE

 5          I hereby certify that on June 28, 2021, I
            electronically filed the foregoing with the Clerk of
 6          the Court using the CM/ECF system which will
            send notification of such filing to:
 7
            Todd T. Williams of Corr Cronin LLP
 8          Attorneys for Defendant Indiva, Inc.
 9
            Dated this 28th day of June, 2021.
10
             /s/ Vi Jean Reno
            Vi Jean Reno
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

     Joint Motion to Extend Deadlines – page 4                                   VI JEAN RENO
                                                                   1420 Fifth Avenue, Suite 3000
     Cause No. 2:21-cv-00065-RSM                                              Seattle, WA 98101
                                                                                 (206) 622-4100
